DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11048127. This is a statutory double patenting rejection.
Claim 4 (including the limitations from claims 1-3 from which claim 4 depends) of the instant application
Claim 11 (including limitations from claims 1 and 8-10 from which claim 11 depends) of patent 11048127
A display device, comprising: a substrate: a gate line disposed on the substrate: a signal line disposed on the substrate: (lines 1-4 of claim 1)
A display device, comprising: a substrate: a gate line disposed on the substrate: a signal line disposed on the substrate (lines 1-4 of claim 1)
a storage electrode line extended substantially parallel to the gate line; (line 5 of claim 1)
a storage electrode line extended substantially parallel to the gate line; (lines 5-6 of claim 1)
and wherein the storage electrode line extends in a direction substantially parallel to the gate line (lines 22-23 of claim 1)
a data line intersecting the gate line; a first sub pixel electrode and a second sub pixel electrode disposed on the substrate; a first thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the first sub pixel electrode: a second thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the second sub pixel electrode: and a third thin film transistor comprising a first terminal connected to the signal line, a second terminal connected to the first sub pixel electrode. and a third terminal connected to a coupling electrode (lines 6-16 of claim 1)
a data line intersecting the gate line; a first sub pixel electrode and a second sub pixel electrode disposed on the substrate; a first thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the first sub pixel electrode: a second thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the second sub pixel electrode: and a third thin film transistor comprising a first terminal connected to the signal line, a second terminal connected to the first sub pixel electrode. and a third terminal connected to a coupling electrode (lines 7-21 of claim 1)
and wherein the storage electrode line is formed with a same layer as the gate line (line 17 of claim 1) 
wherein the storage electrode line is formed with a same layer as the gate line (lines 1-2 of claim 8)
and the coupling electrode is formed with a same layer as the data line. (lines 17-18 of claim 1)
and the coupling electrode is formed with a same layer as the data line. (lines 1-2 of claim 9)
wherein a capacitance between the coupling electrode and the storage electrode
electrode line is different from a capacitance between the first sub pixel electrode and the storage electrode line (lines 19-21 of claim 1)
wherein the capacitance between the coupling electrode and the expansion of the storage electrode line is different from a capacitance between the first sub pixel electrode and the storage electrode line. (lines 1-5 of claim 11)
wherein the storage electrode line overlaps the coupling electrode such that a capacitance is formed between the coupling electrode and the storage electrode line (lines 1-3 of claim 2) wherein the storage electrode line comprises an expansion and the expansion of the storage electrode line overlaps the coupling electrode (lines 1-2 of claim 3)
wherein the storage electrode line…comprises an expansion (lines 22-24 of claim 1), and wherein the expansion of the storage electrode line overlaps the coupling
electrode such that a capacitance is formed between the coupling electrode and the
expansion of the storage electrode line. (lines 25-28 of claim 1)
wherein the first sub pixel electrode and the second sub pixel electrode are separated with a gap and engage with each other (lines 1-2 of claim 4).
wherein the first sub pixel electrode and the second sub pixel electrode are separated with a gap and engage with each other (lines 1-3 of claim 10)


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-8, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 11048127. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by or obvious in view of the claims of the copending application as follows:
Claim 1 of the instant application
Claim 11 (including claims 1 and 8-10 from which claim 11 depends) of patent 11048127
A display device, comprising: a substrate: a gate line disposed on the substrate: a signal line disposed on the substrate: a storage electrode line extended substantially parallel to the gate line; a data line intersecting the gate line; a first sub pixel electrode and a second sub pixel electrode disposed on the substrate; a first thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the first sub pixel electrode: a second thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the second sub pixel electrode: and a third thin film transistor comprising a first terminal connected to the signal line, a second terminal connected to the first sub pixel electrode. and a third terminal connected to a coupling electrode (lines 1-16 of claim 1)
A display device, comprising: a substrate: a gate line disposed on the substrate: a signal line disposed on the substrate a storage electrode line extended substantially parallel to the gate line; a data line intersecting the gate line; a first sub pixel electrode and a second sub pixel electrode disposed on the substrate; a first thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the first sub pixel electrode: a second thin film transistor comprising a first terminal connected to the gate line, a second terminal connected to the data line. and a third terminal connected to the second sub pixel electrode: and a third thin film transistor comprising a first terminal connected to the signal line, a second terminal connected to the first sub pixel electrode. and a third terminal connected to a coupling electrode (lines 1-21 of claim 1)
and wherein the storage electrode line is formed with a same layer as the gate line (line 17 of claim 1) 
wherein the storage electrode line is formed with a same layer as the gate line (lines 1-2 of claim 8)
and the coupling electrode is formed with a same layer as the data line. (lines 17-18 of claim 1)
and the coupling electrode is formed with a same layer as the data line. (lines 1-2 of claim 9)
wherein a capacitance between the coupling electrode and the storage electrode line is different from a capacitance between the first sub pixel electrode and the storage electrode line.
wherein the capacitance between the coupling electrode and the expansion of the storage electrode line is different from a capacitance between the first sub pixel electrode and the storage electrode line (lines 1-5 of claim 11).


Claim 2 of the instant application
Claim 11 (including claims 1 and 8-10 from which claim 11 depends) of patent 11048127
2. The display device of claim 1. wherein the storage electrode line overlaps the coupling electrode such that the capacitance is formed between the coupling electrode and the storage electrode line.
the storage electrode line… comprises an expansion, and wherein the expansion of the storage electrode line overlaps the coupling electrode such that a capacitance is formed between the coupling electrode and the expansion of the storage electrode line. (lines 22-27 of claim 1)

 
Claim 3 of the instant application
Claim 11 (including claims 1 and 8-10 from which claim 11 depends) of patent 11048127
3. The display device of claim 2, wherein the storage electrode line comprises an expansion and the expansion of the storage electrode line overlaps the coupling electrode,
the storage electrode line… comprises an expansion, and wherein the expansion of the storage electrode line overlaps the coupling electrode (lines 22-27 of claim 1)


Claim 6 of the instant application
Claim 12 (including claims 1 and 8-11 from which claim 12 depends) of patent 11048127
6. The display device of claim 5, wherein a ratio of an area of the first sub pixel electrode to an area of the second sub pixel electrode is in a range from about 50:50 to about 80:20.
12. The display device of claim 11, wherein a ratio of an area of the first sub pixel electrode to an area of the second sub pixel electrode is in a range from about 50:50 to about 80:20.


Claim 7 of the instant application
Claim 13 (including claims 1 and 8-12 from which claim 13 depends) of patent 11048127
7. The display device of claim 6, wherein the gate line is supplied with a gate turn on signal and the signal line is supplied with a signal, and wherein the signal applied to the signal line occurs after the gate turn on signal is applied to the gate line within a frame.
13. The display device of claim 12, wherein the gate line is supplied with a gate turn on signal and the signal line is supplied with a signal, and wherein the signal applied to the signal line occurs after the gate turn on signal is applied to the gate line within a frame.


Claim 8 of the instant application
Claim 11 (including claims 1 and 8-10 from which claim 11 depends) of patent 11048127
8. The display device of claim 1, wherein the first sub pixel electrode and the second sub pixel electrode are separated with a gap and engage with each other.
wherein the first sub pixel electrode and the second sub pixel electrode are separated with a gap and engage with each other (lines 1-3 of claim 10).


Claim 10 of the instant application
Claim 12 (including claims 1 and 8-11 from which claim 12 depends) of patent 11048127
10. The display device of claim 9, wherein a ratio of an area of the first sub pixel electrode to an area of the second sub pixel electrode is in a range from about 50:50 to about 80:20.
12. The display device of claim 11, wherein a ratio of an area of the first sub pixel electrode to an area of the second sub pixel electrode is in a range from about 50:50 to about 80:20.


Claim 11 of the instant application
Claim 13 (including claims 1 and 8-12 from which claim 13 depends) of patent 11048127
11, The display device of claim 10, wherein the gate line is supplied with a Late turn on signal and the signal line is supplied with a signal. and wherein the signal applied to the signal line occurs after the gate turn on signal is applied to the gate line within a frame.
13. The display device of claim 12, wherein the gate line is supplied with a gate turn on signal and the signal line is supplied with a signal, and wherein the signal applied to the signal line occurs after the gate turn on signal is applied to the gate line within a frame.


Claim 13 of the instant application
Claim 12 (including claims 1 and 8-11 from which claim 12 depends) of patent 11048127
13. The display device of claim 1, wherein a ratio of an area of the first sub pixel electrode to an area of the second sub pixel electrode is in a range from about 50:50 to about 80:20.
12. The display device of claim 11, wherein a ratio of an area of the first sub pixel electrode to an area of the second sub pixel electrode is in a range from about 50:50 to about 80:20.


Claim 14 of the instant application
Claim 13 (including claims 1 and 8-12 from which claim 13 depends) of patent 11048127
14. The display device of claim 1, wherein the gate line is supplied with a gate turn on signal and the signal line is supplied with a signal, and wherein the signal applied to the signal line occurs after the gate turn on signal is applied to the gate line within a frame.
13. The display device of claim 12, wherein the gate line is supplied with a gate turn on signal and the signal line is supplied with a signal, and wherein the signal applied to the signal line occurs after the gate turn on signal is applied to the gate line within a frame.

 
Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant’s response, filed 07/18/2022, with respect to the rejections under 35 U.S.C. 112 and 103 have been fully considered and are persuasive.  The rejection of claims 9-12 under 35 U.S.C 112 and the rejection of claims 1, 8, and 14 under 35 U.S.C. 103 have been withdrawn. 
Applicant’s arguments, see page 7 of applicant’s response, filed 07/18/2022, with respect to the rejections under 35 U.S.C. 101 of claims 3 and 5-7 have been fully considered and are persuasive.  The rejection of claims 3 and 5-7 under 35 U.S.C 101 have been withdrawn. However, upon further consideration, a new ground(s) of rejection under nonstatutory double patenting of claims 3 and 5-7 is made in view of the newly claimed scope. 
Applicant’s argument, see page 7 of applicant’s response, filed 07/18/2022, with respect to the rejection under 35 U.S.C. 101 of claim 4 has been fully considered but they are not persuasive. As shown above the scope of claim 4 (which includes all the limitations of claims 1-3 from which claim 4 depends) is identical in scope to claim 11 (which includes all the limitations of claims 1 and 8-10 from which claim 11 depends) of patent 11048127. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871